On Rehearing.
The appellee has filed a remittitur of the special damages as curing the error for which the judgment was reversed and the cause remanded. The motion is granted and the remittitur allowed. There being no other error in the case, the judgment will therefore be affirmed, with costs of appeal to be taxed against appellee.
We do not construe the petition of appellee as seeking damages for failure to furnish cars when demanded for interstate traffic, or for damages for an unreasonable and unlawful preference or advantage to other traffic over the carriage of its wheat. It is a suit for damages arising from negligent delay, as pleaded by appellee, in shipping and transporting its wheat. Appellant company sought to excuse the delay by pleading an unprecedented and unexpected rush of business at the time of the transaction in question. Appellee filed a supplemental petition denying that the failure to transport the wheat was due to an unprecedented rush of business, and alleging that the failure to make the shipment was due to the negligence of the company. And evidence was introduced by both the appellant and the appellee on this issue.